 



Exhibit 10.2
RESTRICTED STOCK AGREEMENT
(NON-EMPLOYEE DIRECTOR AWARD)
     This Restricted Stock Agreement (“Agreement”) dated to be effective
                    , 20                     (the “Effective Date”), is by and
between Ace Cash Express, Inc., a Texas corporation (the “Company”), and
                                         (“Grantee”).
     WHEREAS, the Company desires to provide an incentive to Grantee, in the
form of shares of the Company’s capital stock, to encourage Grantee’s long-term
performance for the Company and its shareholders as a non-employee director and
more closely align Grantee’s interest in the Company with that of the Company’s
shareholders;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Agreement, and intending to be legally bound hereby, Grantee
and the Company (collectively, the “Parties”) hereby agree as follows:
     1. Issuance of Restricted Stock. The Company hereby agrees to issue to
Grantee, and Grantee hereby agrees to purchase,
                                         (                    ) shares (the
“Restricted Shares”) of Common Stock, at a purchase price of $0.01 per share
(the “Purchase Price Per Share”), in accordance with this Agreement and as a
Restricted Stock Award subject to the terms and conditions of the Ace Cash
Express, Inc. Non-Employee Directors Stock Incentive Plan (the “Plan”), which
are incorporated herein, as an incentive for Grantee’s continued efforts on
behalf of the Company as a non-employee member of the Company’s Board of
Directors (the “Board”). This Agreement is a Restricted Stock Agreement under
the Plan, and unless otherwise defined in this Agreement, the capitalized terms
used in this Agreement have the respective meanings assigned to them in the
Plan. The total purchase price for the Restricted Shares shall be paid by
Grantee’s delivery to the Company, at the time of execution of this Agreement,
of cash or a check or any combination thereof.
     2. Forfeiture.
     (a) On the date of any Cessation (as defined below) of Grantee’s continuous
service as a member of the Board (the “Termination Date”) before the Forfeiture
Restrictions lapse with respect to any of the Restricted Shares in accordance
with Section 3, all of the Restricted Shares that are then subject to the
Forfeiture Restrictions (the “Unvested Restricted Shares”) shall then
automatically be forfeited by Grantee and returned and delivered to the Company
without any obligation of the Company to pay any amount to Grantee or to any
other person or entity and without any further action by Grantee. The
“Cessation” of Grantee’s continuous service as a member of the Board is any
cessation of Grantee’s continuous service as a member of the Board, for any
reason or under any circumstances, including because of Grantee’s death or
Grantee’s disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Code) as determined by the Committee, or as a result of not being
nominated for or elected to a new term as a member of the Board.

 



--------------------------------------------------------------------------------



 



     (b) In addition, if Grantee breaches any of the terms and conditions of
this Agreement or the Plan, or any rules, regulations, policies, and procedures
of the Committee for this Agreement or the Plan, all of the Unvested Restricted
Shares as of the date of such breach shall then automatically be forfeited by
Grantee and returned and delivered to the Company without any obligation of the
Company to pay any amount to Grantee or to any other person or entity and
without any further action by Grantee.
     (c) In addition, if vesting does not occur in accordance with Section 3,
all of the Unvested Restricted Shares shall then automatically be forfeited by
Grantee and returned and delivered to the Company without any obligation of the
Company to pay any amount to Grantee or to any other person or entity and
without any further action by Grantee.
     (d) Grantee, by his acceptance of the Restricted Stock Award granted under
this Agreement, irrevocably grants to the Company a power of attorney to
transfer any and all Unvested Restricted Shares that are forfeited and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer. Grantee shall have no further right to or interest in
any Unvested Restricted Shares that are so forfeited and transferred. The
Parties expressly agree that these provisions governing the forfeiture and
transfer of the Unvested Restricted Shares shall be specifically enforceable by
the Company in a court of equity or law.
     3. Lapse of Forfeiture Restrictions. Upon the termination or lapse of
Forfeiture Restrictions regarding any or all of the Restricted Shares (those
Restricted Shares no longer subject to Forfeiture Restrictions being “Vested
Restricted Shares”), one or more stock certificates representing the Vested
Restricted Shares, free of Forfeiture Restrictions, shall be delivered to
Grantee at Grantee’s request in accordance with this Agreement. The Forfeiture
Restrictions shall terminate or lapse, and certain or all (as described below)
of the Unvested Restricted Shares shall become Vested Restricted Shares, if
there has been no Cessation of Grantee’s continuous service as a member of the
Board and no breach by Grantee as described in Section 2 before vesting in
accordance with the following:
[Describe applicable vesting date or dates or event or events, including (if
applicable) performance goal or goals, and state related terms and provisions]
[Add if vesting in installments: If the installment of vesting of the Restricted
Shares set forth in                                          of this Section 3
would result in the vesting of a fractional Restricted Share, such installment
will result in the vesting of the next higher Restricted Share, and the final
installment (set forth in                                          of this
Section 3) will result in the vesting of the balance of the Restricted Shares.]
In addition, any or all of the Unvested Restricted Shares shall vest upon a
decision by the Committee, in its sole discretion and as of a date determined by
the Committee, to vest those Unvested Restricted Shares.
     4. Representations of Grantee. Grantee represents and warrants to the
Company as follows:

2



--------------------------------------------------------------------------------



 



     (a) Grantee has received a copy of the Plan and has read and become
familiar with the terms and conditions of the Plan and agrees to be bound, and
to abide, by the Plan.
     (b) Grantee has reviewed this Agreement, has had an opportunity to obtain
the advice of counsel before executing this Agreement, and fully understands all
of the terms and conditions of this Agreement and the Plan.
     (c) Grantee hereby accepts the Restricted Stock Award granted by this
Agreement subject to all of the terms and conditions of this Agreement and the
Plan.
     (d) Grantee is fully aware of the lack of liquidity of the Restricted
Shares — e.g., because of the restrictions on transferability of the Restricted
Shares held by the Escrow Holder (as defined below), Grantee may not be able to
sell or dispose of the Restricted Shares or use them as collateral for loans.
     5. Certain Restrictions on Transfer. Except as provided in Section 2,
Grantee may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of (whether voluntarily, by operation of law, or otherwise) any or all
of the Unvested Restricted Shares, or any rights thereto or interests therein,
or any or all of the Vested Restricted Shares held by the Escrow Holder, or any
rights thereto or interests therein. Any transfer in violation of this Section 5
shall be void and without any force or effect and shall constitute a breach of
the terms and conditions of this Agreement and the Plan. Grantee also
understands that the Company is under no obligation to register, under any
applicable securities laws, any resale of any of the Restricted Shares that
become Vested Restricted Shares delivered to Grantee and that an exemption from
such registration requirements may not be available or may not permit Grantee to
resell or transfer any of such Vested Restricted Shares in the amounts or at the
times proposed by Grantee.
     6. Dividend and Voting Rights. Subject to this Agreement, Grantee shall
have all of the rights of a shareholder with respect to the Restricted Shares,
including the Unvested Restricted Shares while they are held in escrow,
including the right to vote the Restricted Shares and to receive any and all
dividends and other distributions made with respect to the Restricted Shares.
Without limiting the preceding sentence, Grantee shall be entitled to receive
any cash dividends or other cash distributions paid or made by the Company with
respect to the Unvested Restricted Shares, without deposit into escrow, and any
other distributions of property with respect to the Unvested Restricted Shares
shall be deposited into escrow in accordance with Section 8(b). Upon any
forfeiture of Unvested Restricted Shares, Grantee shall have no further rights
with respect to those Unvested Restricted Shares, but the forfeiture of Unvested
Restricted Shares shall not invalidate any votes or consents made or executed by
Grantee with respect to those Unvested Restricted Shares before their forfeiture
or create any obligation to repay any cash dividend or other cash distribution
received with respect to those Unvested Restricted Shares before their
forfeiture.

3



--------------------------------------------------------------------------------



 



     7. Escrow of Restricted Shares.
     (a) To ensure the availability for delivery of Unvested Restricted Shares
upon forfeiture in accordance with Section 2 or Section 3, Grantee shall, upon
execution of this Agreement, deliver and deposit with an escrow holder
designated by the Company (the “Escrow Holder”) the share certificate(s)
representing the Unvested Restricted Shares, together with corresponding stock
assignment(s), in the form attached hereto as Exhibit A, duly endorsed in blank.
The Unvested Restricted Shares and stock assignment(s) shall be held by the
Escrow Holder, pursuant to the Joint Escrow Instructions of the Company and
Grantee attached hereto as Exhibit B, until either (i) those Unvested Restricted
Shares are forfeited in accordance with Section 2 or Section 3 or (ii) the
Forfeiture Restrictions terminate or lapse regarding those Unvested Restricted
Shares, which thereby become Vested Restricted Shares.
     (b) The Escrow Holder shall not be liable for any act that he or she may do
or omit to do with respect to holding the Restricted Shares and/or any other
property in escrow while acting in good faith and in the exercise of his or her
judgment.
     (c) Upon the forfeiture of all or any of the Unvested Restricted Shares to
the Company in accordance with Section 2 or Section 3, the Escrow Holder, upon
receipt of written notice from the Company, shall take all steps necessary to
accomplish the transfer of those Unvested Restricted Shares to the Company.
     (d) Upon the termination or lapse of the Forfeiture Restrictions regarding
all or any of the Unvested Restricted Shares, the Escrow Holder shall promptly
deliver to Grantee the certificate(s) representing those Vested Restricted
Shares.
     8. Capital Adjustments and Distributions.
     (a) The number of the Restricted Shares shall be adjusted in accordance
with the provisions of Section 8 of the Plan.
     (b) Any new, substituted, or additional securities or other property
(including any money paid other than as a regular cash dividend) that is, by
reason of any stock dividend, stock split, recapitalization, or other change in
the outstanding Common Stock, distributed on or with respect to, or exchanged
for, (i) the Unvested Restricted Shares shall immediately be subject to the
Forfeiture Restrictions, the forfeiture provisions of Section 2 or Section 3,
and the escrow requirement of Section 7, all to the same extent as the Unvested
Restricted Shares on or with respect to which such distribution or exchange was
made, and (ii) the Vested Restricted Shares that are held by the Escrow Holder
shall immediately be subject to the escrow requirement of Section 7, to the same
extent as the Vested Restricted Shares on or with respect to which such
distribution or exchange was made. Appropriate adjustments, as determined by the
Committee, to reflect the distribution or exchange of such securities or other
property shall be made to the number of the Restricted Shares in order to
reflect any such event.
     9. Administration. The Committee shall interpret this Agreement and shall
prescribe such rules, regulations, policies, and procedures in connection with
the operation of this Agreement as the Committee determines (in good faith) to
be advisable. The Committee may

4



--------------------------------------------------------------------------------



 



rescind and amend its rules, regulations, policies, and procedures from time to
time. The good-faith interpretation by the Committee of any of the provisions of
this Agreement shall be final and binding upon the Parties.
     10. Effect of Agreement. Neither the execution or effectiveness of this
Agreement nor any action of the Board or the Committee in connection with or
relating to this Agreement shall be deemed to give Grantee any rights except as
may be expressed in this Agreement. The existence of the Plan and this Agreement
shall not affect in any way the right of the Board, the Committee, or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s capital
structure or its business, any merger or consolidation or other transaction
involving the Company, any issuance of other shares of Common Stock or any other
securities of the Company (including bonds, debentures, or shares of preferred
stock ahead of or affecting the Common Stock or the rights thereof), the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding by or for the Company. Nothing in the Plan or in this Agreement shall
confer upon Grantee any right with respect to the Grantee’s service as a member
of the Board or affect or interfere in any way with the right of the Company,
the Company’s shareholders or Grantee to terminate Grantee’s service as a member
of the Board (with or without cause).
     11. Refusal to Transfer. The Company shall not be required to (i) transfer
on its books, or authorize the Company’s transfer agent to transfer on its
books, any Unvested Restricted Shares purported to have been sold or otherwise
transferred in violation of any of the provisions of the Plan or this Agreement,
or (ii) treat as owner of such Unvested Restricted Shares, or accord the right
to vote or to any dividends or other distributions to, any purchaser or other
transferee to whom or which such Unvested Restricted Shares have been purported
to be so transferred.
     12. Legend. If the Company so determines, the share certificate(s)
representing the Unvested Restricted Shares may be endorsed with the following
legend, in addition to any legend required under applicable securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND TO
CERTAIN RESTRICTIONS ON RESALE AND TRANSFER. NONE OF THE SHARES MAY BE
TRANSFERRED EXCEPT AS SET FORTH IN THAT CERTAIN RESTRICTED STOCK AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.
     13. Tax Matters. Grantee has reviewed with his own tax advisor(s) the
federal, state, and local tax consequences of this acquisition of the Restricted
Shares and the other transactions contemplated by this Agreement. Grantee is
relying solely on such advisor(s) and not on any statements or representations
of the Company or any of its agents. Grantee understands and agrees that he, and
not the Company, shall be responsible for his own tax liability that may arise
as a result of the transactions contemplated by this Agreement. Grantee
understands that Section 83 of the Internal Revenue Code (including any
amendments and successor provisions to section and any regulations promulgated
under such section), taxes as ordinary income the difference

5



--------------------------------------------------------------------------------



 



between the purchase price for the Restricted Shares and the fair market value
of the Restricted Shares as of the date any restrictions on the Restricted
Shares terminate or lapse. In this context, “restriction” includes the
Forfeiture Restrictions. Grantee understands that he may elect to be taxed at
the time the Restricted Shares are granted, rather than when and as the
restrictions terminate or lapse (if ever), by filing an election under Section
83(b) of the Internal Revenue Code with the Internal Revenue Service within
thirty (30) days from the Effective Date. GRANTEE ACKNOWLEDGES THAT IT IS HIS
SOLE RESPONSIBILITY (AND NOT THE COMPANY’S) TO FILE TIMELY THE ELECTION UNDER
SECTION 83(b), EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THAT FILING ON HIS BEHALF.
     14. Entire Agreement; Governing Law. This Agreement and the Plan constitute
the entire agreement of the Parties with respect to the subject matter hereof
and supersede all prior undertakings and agreements of the Parties with respect
to the subject matter hereof. Nothing in the Plan or in this Agreement (except
as expressly provided herein) is intended to confer any rights or remedies on
any person other than the Parties. This Agreement is to be construed in
accordance with, enforced under, and governed by the laws of the State of Texas.
     15. Amendment; Waiver. The Committee may at any time or from time to time
amend this Agreement in any respect, except that no amendment that adversely
affects Grantee may be effected without a writing signed by the Parties. Any
provision of this Agreement for the benefit of the Company may be waived by the
Committee or the Board. Unless otherwise expressed in the waiver, such a waiver
in one instance or with respect to one provision of this Agreement shall not be
deemed to be a waiver in any other instance or with respect to any other
provision of this Agreement.
     16. Effectiveness and Term. This Agreement is effective upon the Effective
Date, and it shall continue in effect until (i) the termination or lapse of the
Forfeiture Restrictions regarding all of the Restricted Shares or (ii) all of
the Restricted Shares are transferred to the Company and/or its assignee(s),
unless sooner terminated by the Parties.
     17. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof used in this Agreement shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The term “business day” means any Monday through Friday other than
such a day on which banks are authorized to be closed in the State of Texas.
Each reference in this Agreement to a “Section” shall be deemed to be to a
section of this Agreement, unless otherwise stated. The captions and headings
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Agreement for construction or interpretation.
     18. Venue. Any suit, action, or proceeding arising out of or relating to
this Agreement shall be brought in the United States District Court for the
Northern District of Texas or in a Texas state court in Dallas County, Texas,
and the Parties shall submit to the jurisdiction of such court. Each of the
Parties irrevocably waives, to the fullest extent permitted by law, any
objection it or he may have to the laying of venue for any such suit, action, or
proceeding brought in such court. EACH OF THE PARTIES ALSO EXPRESSLY WAIVES ANY
RIGHT

6



--------------------------------------------------------------------------------



 



IT OR HE HAS OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR
PROCEEDING.
     19. Severability and Reformation. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable and severed, and this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part hereof, and the remaining provisions of the Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or its severance.
     20. Notice. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier, or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, in any case addressed to
the other Party at its or his address as shown beneath its or his signature to
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 20.

                  ACE CASH EXPRESS, INC.    
 
           
 
  By:        
 
     
 
   

Address: 1231 Greenway Drive
Suite 600
Irving, Texas 75038
GRANTEE ACKNOWLEDGES AND AGREES THAT THE FORFEITURE RESTRICTIONS ON THE
RESTRICTED SHARES SHALL TERMINATE OR LAPSE, IF AT ALL, ONLY AS EXPRESSLY STATED
IN THIS AGREEMENT (NOT THROUGH THE GRANT OF THE RESTRICTED STOCK AWARD OR THE
ISSUANCE OF THE RESTRICTED SHARES). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF GRANTEE’S SERVICE AS A MEMBER OF THE BOARD OR TO ANY
FUTURE AWARDS.

         
DATED:                                         , 20                    
  SIGNED:    
 
       

         
 
  Address:    
 
       
 
       
 
       
 
       
 
       

7



--------------------------------------------------------------------------------



 



Exhibit A to Restricted Stock Agreement
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED, I,                                         , hereby
sell, assign, and transfer unto Ace Cash Express, Inc. (the “Company”) or
                                         a total of
                                         (                    ) shares of the
Company’s Common Stock standing in my name in the share transfer records of the
Company represented by Certificate No. ___delivered herewith and do hereby
irrevocably constitute and appoint                                          as
attorney-in-fact, with full power of substitution, to transfer such shares in
the share transfer records of the Company.

     
 
   
(Signature)
   
 
   
 
   
(Printed name)
   

INSTRUCTIONS:
Please do not fill in any blanks other than the signature and printed name
lines. The purpose of this assignment is to enable the transfer of shares upon
forfeiture under the Restricted Stock Agreement, without requiring additional
signatures on the part of Grantee.

A-1



--------------------------------------------------------------------------------



 



Exhibit B to Restricted Stock Agreement
JOINT ESCROW INSTRUCTIONS
_____________, 2005
Ace Cash Express, Inc.
1231 Greenway Drive, Suite 600
Irving, TX 75038
Dear                     :
As Escrow Agent for both Ace Cash Express, Inc., a Texas corporation (the
“Company”), and                      (“Grantee”) of
                                         (                    ) restricted
shares of Common Stock, $0.01 par value per share, of the Company (the
“Restricted Shares”) under that certain Restricted Stock Agreement between the
Company and Grantee dated as of this date (the “Agreement”), you are hereby
authorized and directed to hold the Restricted Shares, the stock certificate(s)
evidencing the Restricted Shares, and any other property and documents delivered
to you pursuant to the Agreement (all of which shall be part of the “Restricted
Shares” hereunder) in accordance with the following instructions:

1.   In the event any or all of the Restricted Shares are forfeited under the
Agreement, the Company shall give Grantee and you a written notice of forfeiture
(the “Notice”) which sets forth the number of the Restricted Shares to be
forfeited under the Agreement (the “Forfeited Shares”). Grantee and the Company
hereby irrevocably authorize and direct you to complete the transaction
described in the Notice in accordance with the terms of the Notice.

2.   To complete the forfeiture of the Shares described in the Notice, you are
directed to (a) complete, as appropriate, the stock assignment(s) necessary for
the transfer of Forfeited Shares as described in the Notice, and (b) deliver
them, together with the certificate(s) evidencing the Forfeited Shares to be
transferred, to the Company. You are then directed to deliver to Grantee (i) the
certificate(s) evidencing any of the Restricted Shares that are not Forfeited
Shares (“Vested Restricted Shares”), and (ii) any other property to which
Grantee is entitled under the Agreement.

3.   Grantee irrevocably authorizes the Company to deposit with you any and all
certificates evidencing the Restricted Shares and corresponding stock
assignments, and any additions to and substitutions for the Restricted Shares as
described in the Agreement, to be held by you hereunder. Grantee hereby
irrevocably constitutes and appoints you as his attorney-in-fact and agent for
the term of this escrow to execute, with respect to such Restricted Shares, all
documents necessary or appropriate to make such Restricted Shares negotiable and
to complete any transaction herein contemplated. Subject to the provisions of
this paragraph 3, Grantee shall be entitled to exercise all rights and

B-1



--------------------------------------------------------------------------------



 



    privileges of a shareholder of the Company with respect to the Restricted
Shares while the Restricted Shares are held by you.

4.   Upon the termination or lapse of the Forfeiture Restrictions regarding any
or all of the Restricted Shares under the Agreement, such that they become
Vested Restricted Shares, you shall deliver to Grantee one or more certificates
representing those Vested Restricted Shares and any corresponding property to
which Grantee is then entitled under the Agreement.

5.   If, at the time of termination of this escrow (i.e., upon either (a) the
termination or lapse of the Forfeiture Restrictions regarding all of the
Restricted Shares or (b) transfer of all of the Forfeited Shares to the Company,
in accordance with the Agreement), you should have in your possession any
documents, securities, or other property belonging to Grantee, you shall deliver
all of the same to the Grantee and shall be discharged of all further
obligations hereunder.

6.   Your duties hereunder may be altered, amended, modified, or revoked only by
a writing signed by all of the parties hereto.

7.   You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely, and shall be protected in relying
when acting or refraining from acting, on any instrument reasonably believed by
you to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for Grantee while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

8.   You are hereby expressly authorized to disregard any and all warnings given
by any of the other parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the other parties hereto or to any other person or entity by reason of
such compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

9.   You shall not be liable in any respect on account of the identity,
authorities, or rights of the parties executing or delivering, or purporting to
execute or deliver, the Agreement or any documents or papers deposited or called
for hereunder.

10.   You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor, for which you will be reimbursed
by the Company.

11.   Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer, employee, or agent of the Company or if you shall
resign by written notice to

B-2



--------------------------------------------------------------------------------



 



    each other party hereto. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.

12.   If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or any obligations in respect hereto, the
necessary party or parties hereto shall join in furnishing such instruments.

13.   It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Restricted Shares or
any other property held by you hereunder, you are authorized and directed to
retain in your possession, without liability to anyone, all or any part of such
property until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree, or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.

14.   Any notice required or permitted hereunder shall be given in writing and
shall be given by personal or courier delivery or deposit in the United States
mail, by registered or certified mail with postage and fees prepaid, addressed
to each of the other parties thereunto entitled at the following addresses or at
such other addresses as a party may designate by advance written notice to each
of the other parties hereto:

                      If to the Company:   Ace Cash Express, Inc.            
1231 Greenway Drive             Suite 600             Irving, Texas 75038    
 
      Attention:        
 
               
 
               
 
  If to Grantee:                          
 
                             
 
                             
 
                             
 
               
 
  If to the Escrow Agent:                                   c/o 1231 Greenway
Drive             Suite 600             Irving, Texas 75038    

    Any notice so given by personal or courier delivery shall be deemed to have
been duly given upon delivery, and any notice so given by United States mail
shall be deemed to have been duly given upon the earlier of receipt by the
addressee or the third business day after deposit in the mail.

15.   By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of the Joint Escrow Instructions; you do not become a party to
the Agreement.

16.   This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

B-3



--------------------------------------------------------------------------------



 



17.   These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

Very truly yours,
ACE CASH EXPRESS, INC.

         
By:
       
 
       
 
        GRANTEE:    
 
             
 
        ESCROW AGENT:    
 
             

B-4